 610312 NLRB No. 106DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1All subsequent dates are in 1993 unless indicated otherwise.Graphic Communications Union Local 51, GraphicCommunications International Union, AFL±
CIO±CLC and Arlington Press, Inc. andGraphic Communications Union Local 23A,
Graphic Communications International Union,
AFL±CIO±CLC. Case 29±CD±414September 30, 1993DECISION AND DETERMINATION OFDISPUTEBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
RAUDABAUGHThe charge in this Section 10(k) proceeding wasfiled by the Employer, Arlington Press, Inc., alleging
that the Respondent, Graphic Communications Union
Local 51, Graphic Communications International
Union, AFL±CIO±CLC (Local 51), violated Section
8(b)(4)(D) of the National Labor Relations Act by en-
gaging in proscribed activity with an object of forcing
the Employer to assign certain work to employees it
represents rather than to employees represented by
Graphic Communications Union Local 23A, Graphic
Communications International Union, AFL±CIO±CLC
(Local 23A). The hearing was held June 8, 1993, be-
fore Hearing Officer Saundra B. Rattner. Thereafter,
the Employer filed a brief.The National Labor Relations Board affirms thehearing officer's rulings, finding them free from preju-
dicial error. On the entire record, the Board makes the
following findings.I. JURISDICTIONThe Employer, Arlington Press, Inc., a New Yorkcorporation whose principal place of business is in
Brooklyn, New York, is engaged in the wholesale pro-
duction of printed pharmaceutical labels and package
inserts. During the past year, the Employer has pur-
chased and received at its Brooklyn, New York facility
goods, supplies, and services valued in excess of
$50,000 directly from entities located outside the Stateof New York. The parties stipulated, and we find, that
the Employer is engaged in commerce within the
meaning of Section 2(6) and (7) of the Act. The par-
ties stipulated, and we find, that Local 51 and Local
23A are labor organizations within the meaning of the
Act.II. THEDISPUTE
A. Background and Facts of DisputeThe Employer has had collective-bargaining agree-ments with both locals for many years. Local 51 cur-
rently represents the pressmen, who operate all the
printing presses at the Employer's facility. Local 23A
represents two employees working in the pressroom as
porters.In May 1991, the Employer purchased a Heidelbergtwo-color press. The Employer continues to operate a
number of other presses in its pressroom. At the time
of the Heidelberg press purchase, the Employer antici-
pated that there would not be enough work to keep the
press operating on a full-time basis. The Employer de-
cided to assign a pressman and a press assistant to op-
erate the Heidelberg press. Each of these employees
had to be able to operate other presses when the Hei-
delberg was not operating. Accordingly, the Employer
hired a new employee, who became a Local 51 mem-
ber, to be the pressman and assigned an existing em-
ployee, a Local 51 member, to work as press assistant.
Eventually, the Employer hired a third pressman to as-
sist on the Heidelberg press, returning the initially as-
signed employee to a regular pressman's job on a ro-
tary press. The two employees who operate the Heidel-
berg press also operate other kinds of presses when the
Heidelberg press is down.In late April/early May 1993,1a Local 23A officialvisited the Employer's facility, discovered that the Hei-
delberg press had been purchased, and asserted that the
assistant pressman work on the Heidelberg press
should be assigned to a Local 23A member. After the
Employer informed Local 51 of Local 23A's claim,
Local 51, in a letter to the Employer dated May 13,
threatened to strike if the work on the Heidelberg press
was reassigned from Local 51 to Local 23A. The Em-
ployer filed the instant 8(b)(4)(D) charge on May 18.
Local 23A, in a May 28 letter to the Employer, as-
serted its jurisdiction over the Heidelberg press assist-
ant.B. Work in DisputeThe parties stipulated that the work in dispute is theassistant's work on the Heidelberg two-color offset
press at the Employer's Brooklyn, New York facility.C. Contentions of the PartiesThe Employer contends that the disputed workshould be awarded to employees represented by Local
51 on the basis of the Employer's preference and past
practice, economy and efficiency of operations, area
practice, and relative skills of the employees involved.
Local 51 agrees with the Employer's contentions.Local 23A asserts that the work in dispute should beassigned to employees represented by Local 23A on
the basis of its collective-bargaining agreement with
the Employer, the Employer's past practice, and indus-
try practice.D. Applicability of the StatuteBefore the Board may proceed with a determinationof dispute pursuant to Section 10(k) of the Act, it must 611COMMUNICATIONS WORKERS LOCAL 51 (ARLINGTON PRESS)be established that reasonable cause exists to believethat Section 8(b)(4)(D) has been violated, and that the
parties have no agreed-upon method for the voluntary
adjustment of the dispute.As noted above, after the Employer informed Local51 of Local 23A's claim for the work, Local 51 threat-
ened to strike the Employer's plant if the work were
reassigned to employees represented by Local 23A.
Based on the foregoing, we find reasonable cause to
believe that Local 51 violated Section 8(b)(4)(D) of the
Act.The parties agree that there is no provision for thevoluntary resolution of the instant dispute which would
bind all three parties to the dispute. Accordingly, we
find that the dispute is properly before the Board for
consideration.E. Merits of the DisputeSection 10(k) requires the Board to make an affirm-ative award of disputed work after considering various
factors. NLRB v. Electrical Workers IBEW Local 1212(Columbia Broadcasting), 364 U.S. 573 (1961). TheBoard has held that its determination in a jurisdictional
dispute is an act of judgment based on common sense
and experience, reached by balancing the factors in-
volved in a particular case. Machinists Lodge 1743(J.A. Jones Construction)
, 135 NLRB 1402 (1962).The following factors are relevant in making the de-termination of this dispute.1. Certifications and collective-bargainingagreementsThere is no claim that either of the Unions has beencertified by the Board to represent the employees of
the Employer.The Employer currently has collective-bargainingagreements with Local 51 and Local 23A, each of
which is effective until March 2, 1995. Identical lan-
guage appears in each contract by which the Employer
recognizes each Union as the representative of ``all
employees in the pressrooms of the [Employer] en-
gaged as printing pressmen as listed in the wage scales
contained in this Contract.'' Each contract's wage
scale lists the classifications of pressman and press as-
sistants. Both contracts specify that a two-color press
shall be operated by one pressman and one assistant.Because the Employer currently has collective-bar-gaining agreements with both Local 51 and Local 23A
that each appear to cover the work in dispute, we find
that this factor does not favor awarding the work in
dispute to personnel represented by either Local 51 or
Local 23A.2. Employer preferenceThe Employer prefers that Local 51-represented per-sonnel be assigned the work in dispute. We find, there-fore, that this factor favors awarding the work in dis-pute to Local 51-represented personnel.3. Area and industry practiceGraphic Communications International Union favors``front to back'' organizing in the printing industry,
meaning that one local of the International represents
all the employees in one shop. Local 51 has a number
of contracts in the New York City area, where it rep-
resents pressmen and press assistants. However, Local
51 and Local 23A have a number of jointly rep-
resented contracts in the New York City area where
Local 23A represents press assistants on two-color
presses such as the Heidelberg. We find that this factor
is inconclusive.4. The Employer's past practiceThe Employer testified that Local 51 has representedpressmen for at least the last 20 years. From about
1980 to 1986, the Employer operated a two-color off-
set press with a Local 51-represented pressman and a
Local 23A-represented assistant. When this machine
was sold, the assistant was laid off. In the mid-1970s,
the Employer operated a multilith single-color offset
press with a Local 23A-represented assistant. The as-
sistant was terminated in 1976. Subsequently, that
press was only used occasionally and operated by
Local 51-represented personnel.Since the Employer purchased the Heidelberg two-color press in November 1991, it has been operated
exclusively by Local 51-represented employees.We find this factor inconclusive.5. Relative skillsLocal 51 and Local 23A assert that its respectivepersonnel are qualified to perform the work in dispute.
The Employer argues that the record does not support
Local 23A's claim. We find this factor inconclusive.6. Economy and efficiency of operationsThe Employer prefers that the Heidelberg assistantpressman be a Local 51-represented employee because
the Heidelberg press is only used on a part-time basis
and, during the time when it is not in operation, that
employee can and does operate other presses in the
Employer's pressroom. If a Local 23A-represented em-
ployee were the assistant pressman, the Employer
claims there is no other suitable work for that em-
ployee to do when the Heidelberg is not operating, be-
cause the Employer has all the porters it needs and be-
cause a Local 23A-represented employee would not be
permitted to operate other presses. Thus, the Employer
argues that assigning the work to a Local 23-rep-
resented employee would be less economical and effi-
cient because it would require hiring another pressman
to cover the other necessary presswork. 612DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
We find that this factor favors awarding the work indispute to Local 51-represented personnel.ConclusionAfter considering all the relevant factors, we con-clude that employees represented by Graphic Commu-
nications Union Local 51, Graphic Communications
International Union, AFL±CIO±CLC are entitled to
perform the work in dispute. We reach this conclusion
relying on employer preference and economy and effi-
ciency of operations.In making this determination, we are awarding thework in dispute to the Employer's employees rep-resented by Local 51, not to that Union or its mem-bers. The determination is limited to the controversy
that gave rise to this proceeding.DETERMINATION OF DISPUTEThe National Labor Relations Board makes the fol-lowing Determination of Dispute.Employees of the Employer represented by GraphicCommunications Union Local 51, Graphic Commu-
nications International Union, AFL±CIO±CLC are enti-
tled to perform the assistant's work on the Heidelberg
two-color offset press at the Employer's Brooklyn,
New York facility.